

114 S2282 IS: Unity through Service Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2282IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Reed (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish in the Executive Office of the President a Council on Military, National, and Public Service to promote and expand opportunities for military service, national service, and public service for all people of the United States, and for other purposes.1.Short titleThis Act may be cited as the Unity through Service Act of 2021.2.Council on Military, National, and Public Service(a)Establishment(1)In generalThere is established in the Executive Office of the President a Council on Military, National, and Public Service (in this section referred to as the Council).(2)FunctionsThe Council shall—(A)advise the President with respect to promoting and expanding opportunities for military service, national service, and public service for all people of the United States;(B)coordinate policies and initiatives of the executive branch to promote and expand opportunities for military service, national service, and public service; and(C)coordinate policies and initiatives of the executive branch to foster an increased sense of service and civic responsibility among all people of the United States.(b)Composition(1)DirectorThe President shall appoint, by and with the advice and consent of the Senate, an individual to serve as the Assistant to the President for Military, National, and Public Service and the Director of the Council, who shall serve at the pleasure of the President. The Assistant to the President for Military, National, and Public Service shall serve as the head of the Council.(2)MembershipIn addition to the Director, the Council shall be composed of—(A)the Secretary of State;(B)the Secretary of Defense;(C)the Attorney General;(D)the Secretary of the Interior;(E)the Secretary of Commerce;(F)the Secretary of Labor;(G)the Secretary of Health and Human Services;(H)the Secretary of Education;(I)the Secretary of Veterans Affairs;(J)the Secretary of Homeland Security;(K)the Director of the Office of Management and Budget;(L)the Director of National Intelligence;(M)the Director of the Office of Personnel Management;(N)the Director of the Peace Corps;(O)the Chief Executive Officer of the Corporation for National and Community Service; and(P)such other officers as the President may designate.(3)MeetingsThe Council shall meet on a quarterly basis, or more frequently as the Director of the Council may direct.(c)Responsibilities of the councilThe Council shall—(1)assist and advise the President and the heads of Executive agencies in the establishment of policies, goals, objectives, and priorities to promote service and civic responsibility among all people of the United States;(2)develop and recommend to the President and the heads of Executive agencies policies of common interest to Executive agencies for increasing the participation, and propensity of people of the United States to participate, in military service, national service, and public service in order to address national security and other current and future needs of the United States including policies for—(A)reevaluating benefits for the Federal public service and national service programs in order to increase awareness of and remove barriers to entry into such programs; (B)ensuring that the participation in and leadership of the military, the Federal public service, and national service programs reflects the diversity of the United States including by race, gender, ethnicity, and disability status; and (C)developing pathways to service for high school graduates, college students, and recent college graduates; (3)serve as the interagency lead for identifying critical skills to address national security and other needs of the United States, with responsibility for coordinating governmentwide efforts to address gaps in critical skills and identifying methods to recruit and retain individuals possessing such critical skills;(4)serve as a forum for Federal officials responsible for military service, national service, and public service programs to coordinate and develop interagency, cross-service initiatives;(5)lead the effort of the Federal Government to develop joint awareness and recruitment, retention, and marketing initiatives involving military service, national service, and public service, including the sharing of marketing and recruiting research between and among service agencies;(6)consider approaches for assessing impacts of service on the needs of the United States and individuals participating in and benefitting from such service;(7)consult, as the Council considers advisable, with representatives of non-Federal entities, including State, local, and Tribal governments, State and local educational agencies, State Commissions, institutions of higher education, nonprofit organizations, philanthropic organizations, and the private sector, in order to promote and develop initiatives to foster and reward military service, national service, and public service;(8)oversee the response to and implementation of, as appropriate, the recommendations of the National Commission on Military, National, and Public Service established under section 553 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2132);(9)not later than 2 years after the date of enactment of this Act, and quadrennially thereafter, prepare and submit to the President and Congress a Quadrennial Military, National, and Public Service Strategy, which shall set forth—(A)a review of programs and initiatives of the Federal Government relating to the mandate of the Council;(B)notable initiatives by State, local, and Tribal governments and by nongovernmental entities to increase awareness of and participation in service programs;(C)current and foreseeable trends for service to address the needs of the United States; and(D)a program for addressing any deficiencies identified by the Council, together with recommendations for legislation;(10)not later than 4 years after the date of enactment of this Act, and quadrennially thereafter, prepare and submit to the President and Congress a Quadrennial Report on Cross-Service Participation on the basis of the activities carried out under the strategy submitted under paragraph (9);(11)prepare, for inclusion in the annual budget submission by the President to Congress under section 1105 of title 31, United States Code, a detailed, separate analysis by budget function, by agency, and by initiative area for the preceding fiscal year, the current fiscal year, and the fiscal years for which the budget is submitted, identifying the amounts of gross and net appropriations or obligational authority and outlays for initiatives, consistent with the priorities of the President, under the Quadrennial Military, National, and Public Service Strategy, with separate displays for mandatory and discretionary amounts;(12)develop a joint national service messaging strategy that incorporates domestic and international service that both the Corporation for National and Community Service and the Peace Corps would promote; and(13)perform such other functions as the President may direct.(d)Responsibilities of the director of the councilIn addition to duties relating to the responsibilities of the Council described in subsection (c), the Director of the Council shall—(1)coordinate with the Assistant to the President for National Security Affairs for any matter that may affect national security;(2)at the discretion of the President, serve as spokesperson of the executive branch on issues related to military service, national service, and public service;(3)upon request by a committee or subcommittee of the Senate or of the House of Representatives, appear before any such committee or subcommittee to represent the position of the executive branch on matters within the scope of the responsibilities of the Council; and(4)perform such other functions as the President may direct.(e)Organizational matters(1)Assistant to the president for military, national, and public serviceThe Assistant to the President for Military, National, and Public Service shall be compensated at the rate of basic pay prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code.(2)StaffThe Council may employ officers and employees as necessary to carry out of the functions of the Council. Such officers and employees of the Council shall be compensated at a rate not more than the rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.(3)Experts and consultantsThe Council may, as necessary to carry out of the functions of the Council, procure temporary and intermittent services of experts and consultants under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.(4)Advisory committeesThe Council may, in carrying out the functions of the Council, direct a member of the Council to establish advisory committees composed of representatives from outside the Federal Government.(5)Authority to accept giftsThe Council may accept, use, and dispose of gifts or donations of services, goods, and property, except for cash, from non-Federal entities for the purposes of aiding and facilitating the work of the Council.(6)Authority to accept voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Council may accept and employ voluntary and uncompensated services in furtherance of the purposes of the Council.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.(g)Conforming amendmentSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)a separate statement of the amount of appropriations requested for the Council on Military, National, and Public Service in the Executive Office of the President.(41)a detailed, separate analysis by budget function, by agency, and by initiative area for the preceding fiscal year, the current fiscal year, and the fiscal years for which the budget is submitted, identifying the amounts of gross and net appropriations or obligational authority and outlays for initiatives, consistent with the priorities of the President, under the Quadrennial Military, National, and Public Service Strategy required by section 2(c)(9) of the Unity through Service Act of 2021, with separate displays for mandatory and discretionary amounts..3.Internet-based service platform(a)Declaration of policyIt is the policy of the United States, in promoting a culture of service in the United States and meeting the recruiting needs for military service, national service, and public service programs, to provide a comprehensive, interactive, and integrated internet-based platform to enable the people of the United States to learn about and connect with service organizations and opportunities and assist in the recruiting needs of service organizations.(b)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Council on Military, National, and Public Service.(2)MemberThe term member means an individual who is a member of the Service Platform under this section.(3)Service missionThe term service mission means the objectives of a service organization or a service opportunity.(4)Service opportunityThe term service opportunity means any paid, volunteer, or other position with a service organization.(5)Service organizationThe term service organization means any military service, national service, or public service organization that participates in the Service Platform.(6)Service platformThe term Service Platform means the comprehensive, interactive, and integrated internet-based platform established under this section.(7)Service typeThe term service type means the period and form of service with a service organization, including part-time, full-time, term limited, sabbatical, temporary, episodic, or emergency options for paid, volunteer, or stipend-based service.(8)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.(9)Uniformed servicesThe term uniformed services has the meaning given such term in subsection (a)(5) of section 101 of title 10, United States Code.(c)Establishment of the service platformThe Director, in coordination with the Director of the Office of Management and Budget, shall establish, maintain, and promote the Service Platform to serve as a centralized resource and database for the people of the United States to learn about and connect with organizations and opportunities related to military service, national service, or public service and for such organizations to identify people of the United States with the skills necessary to address the needs of such organizations.(d)Operation of service platform(1)Public accessibilityThe Director, in coordination with the Director of the Office of Management and Budget, shall determine, and make accessible to the public, information about service organizations and service opportunities, without any requirement that an individual seeking such access become a member. (2)Members(A)In generalAny individual meeting criteria established by the Director by regulation may register as a member under subparagraph (B). (B)Registration(i)In generalAn individual that registers under this subparagraph as a member shall be entitled to access information about service organizations and service opportunities available through the Service Platform.(ii)Information and consent from individualAn individual meeting the criteria established under subparagraph (A) and seeking to become a member—(I)shall provide to the Director such information as the Director may determine necessary to facilitate the functionality of the Service Platform;(II)shall, unless specifically electing not to, consent to share any information entered into the Service Platform with, and to be contacted by, any public service or national service organization that participates in the Service Platform;(III)may consent to share any information entered into the Service Platform with, and to be contacted by, any uniformed service that participates in the Service Platform;(IV)may consent to be contacted for potential service with any national service or public service organization in the event of a national emergency; and(V)may consent to be contacted to join the uniformed services on a voluntary basis during an emergency requiring national mobilization.(iii)VerificationUpon receipt of the information and, as relevant, consent from an individual under clause (ii), the Director shall—(I)verify that the individual has not previously registered as a member; and(II)if such individual has not previously registered as a member, register such individual as a member and by written notice (including by electronic communication), notify such member of such registration.(3)Use of service platform(A)Additional informationThe Service Platform shall enable a member to provide additional information to improve the functionality of the Service Platform, as determined relevant by the Director, including information regarding the member's—(i)educational background;(ii)employment background;(iii)professional skills, training, licenses, and certifications;(iv)service organization preferences;(v)service type preferences;(vi)service mission preferences; and(vii)geographic preferences.(B)UpdatesA member may, at any time, update the personal and other information of the member available on the Service Platform.(C)Renewal of consent regarding military serviceThe Director shall send to a member who consents to serve under paragraph (2)(B)(ii)(V) an annual request to confirm the continued consent to serve by the member.(4)Withdrawal of membersA member may withdraw as a member by submitting to the Director a request to withdraw. Not later than 30 days after the date of such request to withdraw, all records regarding such member shall be removed from the Service Platform and any other data storage locations the Director may use relating to the Service Platform, notwithstanding any obligations under chapter 31 of title 44, United States Code (commonly known as the Federal Records Act of 1950).(e)Service organizations(1)Executive agencies and military departmentsAll Executive agencies and military departments shall participate in the Service Platform as service organizations.(2)Non-federal service organizationsState, local, and Tribal government agencies, and nongovernmental organizations that undertake national service programs, may participate in the Service Platform, subject to subsection (h).(3)Information on service organizationsEach service organization participating in the Service Platform shall make available on the Service Platform—(A)information sufficient for a member to identify and understand the service opportunities and service mission of such service organization;(B)information on the availability of service opportunities by service type;(C)internet links to the hiring and recruiting websites of such service organization; and(D)such additional information as the Director may require.(4)Additional platforms not precludedNothing in this subsection shall prevent any service organization from establishing or maintaining a separate internet-based system or platform to recruit individuals for employment or for volunteer or other service opportunities.(f)Minimum design requirementsThe Service Platform shall—(1)provide the public with access to information on service organizations and service opportunities through an internet-based system that is user-friendly, interactive, accessible, and fully functional through mobile applications and other widely used communications media, without a requirement that any person seeking such access register as a member;(2)provide an individual with the ability to register as a member in order to customize their experience in accordance with subsection (d)(3)(A), including providing mechanisms to—(A)connect such member with service organizations and service opportunities that match the interests of the member; and (B)ensure robust search capabilities to facilitate the ability of the member to explore service organizations and service opportunities;(3)include mechanisms to enable a service organization to connect with members who have consented to be contacted and meet the needs of such service organization;(4)incorporate, to the extent permitted by law and regulation, the ability of a member to securely upload information on education, employment, and skills related to the service organizations and service opportunities from internet-based professional, recruiting, and social media systems, consistent with security requirements;(5)ensure compatibility with relevant information systems of Executive agencies and military departments;(6)use state-of-the-art technology and analytical tools to facilitate the efficacy of the Service Platform in connecting members with service opportunities and service organizations; and(7)retain all personal information in a manner that protects the privacy of members in accordance with section 552a of title 5, United States Code, and other applicable law, provide access to information relating to a member only in accordance with the consent of the member or as required by applicable law, and incorporate data security and control policies that are adequate to ensure the confidentiality and security of information provided and maintained on the Service Platform.(g)Development of service platform plan(1)Implementation planNot later than 180 days after the date of enactment of this Act, the Director, in coordination with the Director of the Office of Management and Budget, shall develop a detailed plan to implement the Service Platform that complies with all the requirements of this section.(2)Consultation requiredIn developing the plan under this subsection, the Director shall consult with the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Office of Personnel Management, the head of the United States Digital Service and, as needed, the heads of other Executive agencies. Such consultation may include seeking assistance in the design, development, and creation of the Service Platform.(3)Technical advice permitted(A)In generalIn developing the plan under this subsection, the Director may—(i)seek and receive technical advice from experts outside of the Federal Government; and (ii)form a committee of such experts to assist in the design and development of the Service Platform. (B)Volunteer serviceNotwithstanding section 1342 of title 31, United States Code, the Director may accept the voluntary services of such experts under this paragraph. (C)Federal Advisory Committee ActA committee of the experts formed under this paragraph shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(4)Information collection authorized(A)In generalIn developing the plan under this subsection, the Director may collect information from the public through focus groups, surveys, and other mechanisms.(B)Paperwork reduction actThe requirements under subchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to activities authorized under this paragraph.(h)RegulationsNot later than 12 months after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue regulations to carry out this section including—(1)procedures that enable State, local, and Tribal government agencies to participate in the Service Platform as service organizations;(2)procedures that enable nongovernmental organizations that undertake national service programs to participate in the Service Platform as service organizations; and(3)a timeline to implement the procedures described in subparagraphs (A) and (B).(i)Reports to congressNot later than 12 months after the date of enactment of this Act and annually thereafter, the Director, in coordination with the Director of the Office of Management and Budget, shall provide a report to Congress on the Service Platform. Such report shall include the following:(1)Details on the status of implementation of the Service Platform and plans for further development of the Service Platform.(2)Participation rates of service organizations and members.(3)The number of individuals visiting the Service Platform, the number of service organizations participating in the platform, and the number of service opportunities available in the preceding 12-month period.(4)Information on any cybersecurity or privacy concerns.(5)The results of any surveys or studies undertaken to increase the use and efficacy of the Service Platform.(6)Any additional information the Director or the President considers appropriate.(j)Authorization of appropriationsThere are authorized to be appropriated to the Director for each fiscal year such funds as may be necessary to carry out this section.(k)Selective service systemSection 10 of the Military Selective Service Act (50 U.S.C. 3809) is amended by adding at the end the following:(i)Service platformThe Director of Selective Service shall provide to all registrants, on the website of the Selective Service System and in communications with registrants relating to registration, information about the Service Platform established under section 3 of the Unity through Service Act of 2021. The Director of Selective Service shall provide to each registrant, at the time of registration, an option to transfer to the Service Platform the information the registrant has provided to the Selective Service System. The Director of Selective Service shall consult with the Director of the Council on Military, National, and Public Service to ensure that information provided by the Selective Service System is compatible with the information requirements of the Service Platform..4.Pilot program to coordinate military, national, and public service recruitment(a)Pilot program authorizedThe Director of the Council on Military, National, and Public Service may carry out a pilot program in coordination with departments and agencies responsible for recruiting individuals for military service, national service, and public service, to focus on recruiting individuals from underserved markets and demographic populations, such as those defined by gender, geography, socioeconomic status, and critical skills, as determined by each participating department or agency, to better reflect the demographics of the United States while ensuring that recruiting needs are met.(b)ConsultationIn developing a pilot program under this section, the Director of the Council on Military, National, and Public Service shall consult with the Secretary of Defense, the Secretary of Homeland Security, the secretaries of the military departments, the Commandant of the United States Coast Guard, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Peace Corps, and the Director of the Office of Personnel Management.(c)DurationThe pilot program under this section shall terminate not earlier than 2 years after the date of commencement of such pilot program.(d)Status reportsNot later than 12 months after the date of commencement of the pilot program authorized under this section, and not later than 12 months thereafter, the Director of the Council on Military, National, and Public Service shall submit to Congress reports evaluating the pilot program carried out under this section.(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.5.Joint market research and recruiting program to advance military and national service(a)Program authorizedThe Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps may carry out a joint market research, market studies, recruiting, and advertising program to complement the existing programs of the military departments, the national service programs administered by the Corporation, and the Peace Corps.(b)Information sharing permittedSection 503 of title 10, United States Code, shall not be construed to prohibit sharing of information among, or joint marketing efforts of, the Department of Defense, the Corporation for National and Community Service, and the Peace Corps to carry out this section.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for carrying out this section.6.Information sharing to advance military and national service(a)Establishment of planThe Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall establish a joint plan to provide an applicant who is ineligible, or otherwise not selected, for service in the Armed Forces, in a national service program administered by the Corporation for National and Community Service, or in the Peace Corps, with information about the forms of service for which such applicant has not applied.(b)Report to congressNot later than 12 months after the date of enactment of this Act, the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall submit to Congress a report on the plan established under subsection (a).7.Transition opportunities for military servicemembers and national service participants(a)Employment assistanceSection 1143(c)(1) of title 10, United States Code, is amended by inserting the Corporation for National and Community Service, after State employment agencies,.(b)Employment assistance, job training assistance, and other transitional services: Department of Labor(1)In generalSection 1144 of title 10, United States Code, is amended—(A)in subsection (a)—(i)in paragraph (1), by striking and the Secretary of Veterans Affairs, and inserting the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service,;(ii)in paragraph (2), by striking and the Secretary of Veterans Affairs and inserting the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service; and(iii)in paragraph (3), by inserting and the Chief Executive Officer after The Secretaries;(B)in subsection (b), by adding at the end the following:(11)Provide information on public service opportunities, training on public service job recruiting, and the advantages of careers with the Federal Government.;(C)in subsection (c)(2)(A), by striking and the Secretary of Veterans Affairs, and inserting , the Secretary of Veterans Affairs, and the Chief Executive Officer of the Corporation for National and Community Service,;(D)in subsection (d), in the matter preceding paragraph (1), by inserting and the Chief Executive Officer of the Corporation for National and Community Service after the Secretaries; and(E)by adding at the end the following new subsection:(g)Corporation for national and community service programsIn establishing and carrying out a program under this section, the Chief Executive Officer of the Corporation for National and Community Service shall do the following:(1)Provide information concerning national service opportunities, including—(A)opportunities to acquire and enhance technical skills available through national service;(B)certifications and verifications of job skills and experience available through national service;(C)support services and benefits available during terms of national service; and(D)job analysis techniques, job search techniques, and job interview techniques specific to approved national service positions (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)).(2)Inform members of the armed forces that the Department of Defense and the Department of Homeland Security are required, under section 1143(a) of this title, to provide proper certification or verification of job skills and experience acquired while on active duty that may have application to service in programs of the Corporation for National and Community Service.(3)Work with military and veterans' service organizations and other appropriate organizations in promoting and publicizing job fairs for such members.(4)Provide information about disability-related employment and education protections..(2)Conforming and clerical amendments(A)Heading amendmentThe heading of section 1144 of such title is amended to read as follows:1144.Employment assistance, job training assistance, and other transitional services: Department of Labor and the Corporation for National and Community Service.(B)Table of sectionsThe table of sections at the beginning of chapter 58 of such title is amended by striking the item relating to section 1144 and inserting the following new item:1144. Employment assistance, job training assistance, and other transitional services: Department of Labor and the Corporation for National and Community Service..(c)Authorities and duties of the Chief Executive OfficerSection 193A(b) of the National and Community Service Act of 1990 (42 U.S.C. 12651d(b)) is amended—(1)in paragraph (24), by striking and at the end;(2)in paragraph (25), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(26)ensure that individuals completing a partial or full term of service in a program under subtitle C or E or part A of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4951 et seq.) receive information about military and public service opportunities for which they may qualify or in which they may be interested..8.Joint report to Congress on initiatives to integrate military and national service(a)Reporting requirementNot later than 4 years after the date of enactment of this Act and quadrennially thereafter, the Director of the Council on Military, National, and Public Service established under section 2, in coordination with the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps, shall submit to Congress a joint report on cross-service recruitment, including recommendations for increasing joint advertising and recruitment initiatives for the Armed Forces, programs administered by the Corporation for National and Community Service, and the Peace Corps.(b)Contents of reportEach report under subsection (a) shall include the following:(1)The number of Peace Corps volunteers and participants in national service programs administered by the Corporation for National and Community Service, who previously served as a member of the Armed Forces.(2)The number of members of the Armed Forces who previously served in the Peace Corps or in a program administered by the Corporation for National and Community Service.(3)An assessment of existing (as of the date of the reports submission) joint recruitment and advertising initiatives undertaken by the Department of Defense, the Peace Corps, or the Corporation for National and Community Service.(4)An assessment of the feasibility and cost of expanding such existing initiatives.(5)An assessment of ways to improve the ability of the reporting agencies to recruit individuals from the other reporting agencies.(c)ConsultationThe Director of the Council on Military, National, and Public Service established under section 2, the Secretary of Defense, the Chief Executive Officer of the Corporation for National and Community Service, and the Director of the Peace Corps shall undertake studies of recruiting efforts that are necessary to carry out the provisions of this section. Such studies may be conducted using any funds appropriated to those entities under Federal law other than this Act. 9.DefinitionsIn this Act:(1)Council on military, national, and public serviceThe term Council on Military, National, and Public Service means the Council on Military, National, and Public Service established under section 2.(2)Executive agencyThe term Executive agency has the meaning given that term in section 105 of title 5, United States Code.(3)Military departmentThe term military department means each of the military departments listed in section 102 of title 5, United States Code.(4)Military serviceThe term military service means active service (as defined in subsection (d)(3) of section 101 of title 10, United States Code) or active status (as defined in subsection (d)(4) of such section) in one of the Armed Forces (as defined in subsection (a)(4) of such section).(5)National serviceThe term national service means participation, other than military service or public service, in a program that—(A)is designed to enhance the common good and meet the needs of communities, the States, or the United States;(B)is funded or facilitated by—(i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;(ii)an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or(iii)the Federal Government or a State, Tribal, or local government; and(C)is a program—(i)authorized in—(I)the Peace Corps Act (22 U.S.C. 2501 et seq.);(II)section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226) relating to the YouthBuild Program;(III)the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.); or(IV)the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.); or(ii)determined to be another relevant program by the Director of the Council on Military, National, and Public Service.(6)Public serviceThe term public service means civilian employment in the Federal Government or a State, Tribal, or local government.(7)ServiceThe term service means a personal commitment of time, energy, and talent to a mission that contributes to the public good by protecting the Nation and the citizens of the United States, strengthening communities, States, or the United States, or promoting the general social welfare.(8)State CommissionThe term State Commission means a State Commission on National and Community Service maintained by a State pursuant to section 178 of the National and Community Service Act of 1990 (42 U.S.C. 12638). 